  Case 3:18-cv-00007-S Document 52 Filed 02/27/19           Page 1 of 5 PageID 1063


                           UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION
--------------------------------- x
                                              :
KIM C. BLOCK, individually and on behalf      :
of all others similarly situated,             :
                                              :
                        Plaintiff,            :
                                              :
            v.                                :
                                              : Civil Action No. 3:18-cv-00007-S
INTEROIL CORPORATION, EXXON                   : Hon. Karen Gren Scholer
MOBIL CORPORATION, MICHAEL                    :
HESSION, CHRISTOPHER FINLAYSON,               :
CHEE KEONG YAP, DR. ELLIS                     :
ARMSTRONG, FORD GRANT                         :
NICHOLSON, ISIKELI REUBEN                     :
TAUREKA, SIR WILSON KAMIT, and SIR            :
RABBIE L. NAMALIU,                            :
                                              :
                        Defendants.           :

--------------------------------- x



                   DEFENDANTS’ NOTICE OF DEVELOPMENT
                 REGARDING CANADIAN DISSENT PROCEEDING

Nina Cortell                                Andrew Ditchfield*
Daniel Gold                                 Lindsay Schare*
HAYNES AND BOONE LLP                        DAVIS POLK & WARDWELL LLP
2323 Victory Avenue                         450 Lexington Avenue
Suite 700                                   New York, New York 10017
Dallas, Texas 75219                         Tel: (212) 450-4000
Tel: (214) 651-5000                         Fax: (212) 701-5800
Fax: (214) 651-5940                         Email: andrew.ditchfield@davispolk.com
Email: nina.cortell@haynesboone.com                 lindsay.schare@davispolk.com
         daniel.gold@haynesboone.com
                                            *Admitted pro hac vice
      Case 3:18-cv-00007-S Document 52 Filed 02/27/19                          Page 2 of 5 PageID 1064


           Defendants respectfully submit this notice to apprise the Court of a ruling in the

dissenters’ action in the Supreme Court of Yukon, Carlock v. ExxonMobil Canada Holdings

ULC, et al., S.C. 16-A0193, a proceeding Defendants mentioned to the Court although did not

rely on for dismissal.1 While Defendants believe the ruling is irrelevant to the issues before this

Court, in the interest of full disclosure, Defendants submit this notice to inform the Court of the

Reasons for Judgment issued in that proceeding, a copy of which is attached as Exhibit A.

           Defendants moved this Court to dismiss the Amended Complaint on the basis of, among

other independent grounds, international comity.2 InterOil Corp. was incorporated in Yukon and

Yukon law governed the shareholder approval process for Exxon Mobil Corporation’s purchase

of InterOil. Pursuant to Section 195 of the Yukon Business Corporations Act (“YBCA”),

InterOil had to obtain court approval of the transaction before it was allowed to proceed. The

Supreme Court of Yukon approved the transaction, but, on appeal by Philippe Mulacek, the

former InterOil CEO, the Court of Appeal of Yukon overturned that ruling.3 In response,

InterOil implemented certain corporate governance enhancements and ultimately issued the

detailed Information Circular at issue in this case to seek approval of the transaction from its

stockholders.4 InterOil reapplied for court approval, which it received following stockholder

approval of the transaction. No stockholder opposed the application for approval or appealed

this second ruling, and the transaction closed on February 22, 2017. Defendants’ comity

argument relied on these YBCA Section 195 proceedings, as, just like the Section 12(a)(2) action



1
    Reply at 6 n.5; January 16, 2019 Transcript at 21:20-22:11; 91:2-14.
2
    E.g., Exxon/InterOil MTD at 11-13; Reply at 4-7; January 16, 2019 Transcript at 22-26, 82-91.
3
    InterOil Corp. v. Mulacek, 2016 YKCA 14.
4
    See Ex. A, Reasons for Judgment at 11-12, ¶ 41.
      Case 3:18-cv-00007-S Document 52 Filed 02/27/19                            Page 3 of 5 PageID 1065


before this Court, their focus was on “the information provided to shareholders, among other

things.”5

           In addition to the protections offered under Section 195 of the YBCA, InterOil

stockholders had the opportunity under YBCA Section 193(3) to seek a judicial determination of

the “fair value” of their InterOil stock as of the last business day prior to the shareholder

resolution approving the transaction. After the Supreme Court of Yukon approved the

transaction for the second time, a small number of InterOil stockholders exercised this right.

Defendants had alerted the Court to the Section 193(3) proceeding to provide a complete picture

of the Yukon legal proceedings involving InterOil stockholders, and for the proposition that U.S.

securities laws are “not an alternative remedy for stockholders to seek a fair value determination

of their shares.”6 The Section 193(3) action was ongoing at the time of oral argument.

           The outcome of this dissent proceeding is not relevant to the legal issues before the Court

because it was focused on the statutory fair value of InterOil stock and the negotiation process,

not the disclosures provided to stockholders that the Canadian court already determined were

adequate. E.g., Ex. A at 3, ¶ 9 (“The focus in InterOil Corporation v. Mulacek was on the

information provided to shareholders …. The focus in the case at bar is on the process … and

what is ‘the fair value’ of InterOil shares.”). As reflected in the attached Reasons for Judgment,

the Supreme Court of Yukon reaffirmed the adequacy of the disclosures provided to InterOil

stockholders in the Information Circular.7



5
  Id. at 3, ¶ 9; see also Compl. ¶ 36 (reflecting that Mulacek’s challenge included disclosure issues); Exxon/InterOil
MTD at 6-7 (same) (citing App. Ex. E at App. 418, InterOil Corp. v. Mulacek, 2016 YKCA 14, Ct. of App. of
Yukon (Nov. 4, 2016)).
6
    See Reply at 6 n.5 (citing Santa Fe Indus. v. Green, 430 U.S. 462, 478 (1977)).
7
 See Ex. A at 12, ¶ 41(g) (InterOil provided “disclosure of all relevant details in an approximately 300-page
Management Information Circular”); id. at 15-16, ¶ 58 (the “effect then of the best practices” implemented after the
                                                            2
   Case 3:18-cv-00007-S Document 52 Filed 02/27/19                             Page 4 of 5 PageID 1066


         ExxonMobil Canada Holdings ULC is planning to appeal the decision to the Court of

Appeal of Yukon.



Dated: February 27, 2019                           Respectfully submitted,



HAYNES AND BOONE LLP                               DAVIS POLK & WARDWELL LLP


By: /s/ Daniel Gold                                By: /s/ Andrew Ditchfield
    Nina Cortell                                       Andrew Ditchfield*
    Texas Bar No. 04844500                             New York Bar No. 4593679
    nina.cortell@haynesboone.com                       andrew.ditchfield@davispolk.com
    Daniel Gold                                        Lindsay Schare*
    Texas Bar No. 24053230                             New York Bar No. 5103411
    daniel.gold@haynesboone.com                        lindsay.schare@davispolk.com

2323 Victory Avenue                                450 Lexington Avenue
Suite 700                                          New York, New York 10017
Dallas, Texas 75219                                Tel: (212) 450-4000
Tel: (214) 651-5000                                Fax: (212) 701-5800
Fax: (214) 651-5940
                                                   * Admitted pro hac vice


                                                   Attorneys for Defendants Exxon Mobil
                                                   Corporation, InterOil Corporation, Dr.
                                                   Michael Hession, Christopher Finlayson, Chee
                                                   Keong Yap, Dr. Ellis Armstrong, Ford Grant
                                                   Nicholson, Isikeli Reuben Taureka, Sir Wilson
                                                   Kamit, and Sir Rabbie L. Namaliu




court’s rejection of the initial arrangement “was to better inform the InterOil shareholders reviewing the Information
Circular for the second vote of approval.”).

                                                          3
   Case 3:18-cv-00007-S Document 52 Filed 02/27/19              Page 5 of 5 PageID 1067




                               CERTIFICATE OF SERVICE

       I hereby certify that on February 27, 2019, I electronically transmitted the foregoing

document to the Clerk of the Court using the ECF system for filing. A Notice of Electronic

Filing was transmitted to all ECF registrants and I served the same document by U.S. mail on all

counsel of record who are not ECF registrants.


                                                   /s/ Andrew Ditchfield
                                                   Andrew Ditchfield
